Appeal by the defendant from an amended judgment of the Supreme Court, Queens County (Wong, J), rendered May 1, 2008, revoking a sentence of probation previously imposed by the same court (Mullings, J.), upon a finding that he violated a condition thereof, upon his admission, and imposing a sentence of one year of imprisonment upon his previous adjudication as a youthful offender for attempted robbery in the third degree.
Ordered that the amended judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Fisher, J.P., Santucci, Dickerson, Chambers and Lott, JJ., concur.